Title: From John Adams to Sc., Citizens of Georgetown, 31 May 1800
From: Adams, John
To: Georgetown, Sc., Citizens of


				To the Citizens of George-Town on the Potomack.
					Gentlemen,
					Union Tavern, George-Town, June 4, 1800.
				
				I receive with much esteem, affection and gratitude, this obliging address. The approbation, you have the goodness to express, is both a reward and an encouragement. I congratulate you, gentlemen, on the translation of the government to the City so near you. As the country, between the former seat and the present, is beautiful and fertile in a high degree, I hope that all the reluctance which remained against the change will soon be removed, and that the virtues and talents of the United States may here be displayed forever, for the preservation and perfection of our country.
				
					John Adams.
				
				
			